Concurring and Dissenting Opinion by
Packel, J.:
I join in Judge Spaulding’s opinion in No. 60, affirming the lower court’s denial of appellant’s petition to strike off the judgment. I dissent, however, in No. 330 in that the majority’s reversal of the court below gives a “stay of all proceedings” too broad a scope.
The majority relies upon the primary jurisdiction of the court which first acquires jurisdiction. This general principle is not to be disputed as to the issue of whether the judgment is or is not to be opened.1 The transferability of the judgment, however, in no way impinges upon the jurisdiction of the original court. The real issue in this case is whether the judgment was transferable so as to obtain the benefit of a lien on realty pending the disposition of the petition to open.
The view that a stay of proceedings, accompanying a petition to open a judgment, is in the nature of an *298injunction is a basic error of the majority. Such a stay has none of the procedural safeguards which surround the granting of an injunction. It is customary to grant a stay of proceedings when a rule to show cause why a judgment should not be opened is signed by a judge. Since the rule merely grants the petitioner a hearing, the judge rarely consults with the opposing party before signing the rule. There is no requirement of a bond which is a mandated condition for the granting of a preliminary injunction. An interpretation which gives a stay so facilely created the power to deny a party the protection of a judgment would raise a serious constitutional question as to the due process of the stay.
It is not necessary to decide the constitutionality of the procedure, since a stay is not intended to have such an expansive effect. The court, in automatically signing such a stay, is not thinking about proceedings in another jurisdiction. Its rather manifest intent is to halt any further proceedings on the execution of the judgment. Although the precise question has not been answered by Pennsylvania courts, there have been cases closely on point. Falkner v. Franklin Insurance Co., 1 Phila. 183, 185 (1851) held that an action on the judgment could be brought in Pennsylvania even though the judgment, which was granted in another state, was stayed by a supersedeas accompanying an appeal: “But should the action upon the judgment be prosecuted to judgment for the plaintiff, whilst the writ of error is pending, the court will stay execution upon the second judgment until the writ of error be determined.” Since the court accepted the binding nature of the supersedeas, the fact that the two courts were in different states does not weaken the precedent. Similarly in Wood Company v. Berry Company, 4 Pa. Dist. 141, 142 (1895) the court said: “It has been dis*299tinctly decided that the pending of an appeal or writ of error, though a supersedeas, is no defence to an action upon the record, either by way of bar or abatement. The supersedeas is only to the execution, and not to the judgment.” Both cases were later followed in Cushman v. Douville, 21 Pa. D. & C. 2d 243 (1934).
Reliance upon Lukacko v. Mucerino, 192 Pa. Superior Ct. 4, 159 A. 2d 235 (1960) is misplaced in that it merely held that a statutory transfer from a common pleas court to the municipal court was proper because of a lack of finality. Much more significant is Kittanning Insurance Co. v. Scott, 101 Pa. 449 (1882). There as in Lukacko there was a petition to open without any reference to a stay. The court held that the plaintiff was entitled to transfer the judgment to create a lien in another county while the judgment was open (101 Pa. at 451) : “It follows therefore that the order of court in Armstrong county opening the original judgment as to Scott, one of the defendants, did not disturb the judgment as to either of them any further than was necessary for the purpose of making the defence. For all purposes, except execution against Scott, it remained a valid judgment against both defendants in that county, and pursuant to the provisions of the Act of 1840, Purd. 821, pl. 14, it was transferred to the Court of Common Pleas of Butler county. When the certified copy of the record was filed in that court it was the duty of the prothonotary to enter it as he did.”
Although a stay of all proceedings may have a different effect in cases other than the grant of a supersedeas or the opening of a judgment, a stay of proceedings after a judgment has been entered should be interpreted as a stay of execution. The purpose of all stays is to preserve the status quo. New Brighton & New Castle R.R. Co. v. Pittsburgh, Youngstown & Chicago R.R. Co., 105 Pa. 13, 24 (1884). It would seem *300that the status quo is better maintained by allowing the plaintiff to protect Ms interest in defendant’s property than by arbitrarily halting the extent of the judgment according to when the stay is entered.
It is agreed by all that the stay does not affect a lien created by the original judgment. There is no reason why a plaintiff should not also be entitled to create liens where the defendant has realty, once the plaintiff has obtained a judgment. A stay should be interpreted as halting the proceedings at whatever stage they have reached but not as prohibiting collateral actions by the parties. The wording of the stay need not be strained to be read as staying any action furthering the case. In Fortna v. Commonwealth Trust Co., 50 Dauph. 211 (1940), the court held that a grant of certiorari by the Supreme Court staying all proceedings did not preclude the lower court from issuing an order releasing certain real estate from the lien of the judgment since the order did not affect the subject matter of the appeal.
No one contends that the plaintiff should be entitled to execute on the judgment in the transferee county; nor would he be able to since the stay is paid of the record of the transferred judgment. But defendants should not be able to capitalize on a stay of proceedings to protect their realty from the effect of a judgment.
The order in No. 330 should be affirmed.
Jacobs, J., joins in this concurring and dissenting opinion.

 But compare the Act of March 27,1945, P. L. 83, §1, as amended, 12 P.S. §913, which makes provision for a petition to open a confessed judgment “where the judgment is originally entered or in any other court to which the judgment is transferred.”